Exhibit 10.30


SANMINA CORPORATION
2019 EQUITY INCENTIVE PLAN
RESTRICTED STOCK UNIT AGREEMENT
NOTICE OF RESTRICTED STOCK UNIT GRANT
Unless otherwise defined herein, the terms defined in the Sanmina Corporation
2019 Equity Incentive Plan (the “Plan”) will have the same defined meanings in
this Restricted Stock Unit Agreement, which includes the Notice of Restricted
Stock Unit Grant (the “Notice of Grant”), the Terms and Conditions of Restricted
Stock Unit Grant attached hereto as Exhibit A, and all other exhibits and
appendices attached hereto (all together, the “Award Agreement”).
Participant:    
Address:    
The undersigned Participant has been granted the right to receive an Award of
Restricted Stock Units, subject to the terms and conditions of the Plan and this
Award Agreement, as follows:
Grant Number:                         
Date of Grant:                         
Vesting Commencement Date:                         
Number of Restricted Stock Units:                     
Vesting Schedule:
Subject to any acceleration provisions contained in the Plan or set forth below,
the Restricted Stock Units will vest in accordance with the following schedule:
[insert vesting schedule here]
In the event Participant ceases to be a Service Provider for any or no reason
other than death before Participant vests in the Restricted Stock Units, the
Restricted Stock Units and Participant’s right to acquire any Shares hereunder
will immediately terminate. In the event Participant ceases to be a Service
Provider as a result of death, all unvested Restricted Stock Units shall become
immediately vested.
By Participant’s signature and the signature of the representative of Sanmina
Corporation (the “Company”) below, Participant and the Company agree that this
Award of Restricted Stock Units is granted under and governed by the terms and
conditions of the Plan and this Award Agreement, including the Terms and
Conditions of Restricted Stock Unit Grant, attached hereto as Exhibit A, all of
which are made a part of this document. Participant acknowledges receipt of a
copy of the Plan. Participant has reviewed the Plan and this Award Agreement in
their entirety, has had an opportunity to obtain the advice of counsel prior to
executing this Award Agreement, and fully understands all


Exhibit 10.30.doc

--------------------------------------------------------------------------------




provisions of the Plan and this Award Agreement. Participant hereby agrees to
accept as binding, conclusive, and final all decisions or interpretations of the
Administrator upon any questions relating to the Plan and the Award Agreement.
Participant further agrees to notify the Company upon any change in the
residence address indicated below.


PARTICIPANT:
 
SANMINA CORPORATION
 
 
 
 
 
 
Signature
 
Signature
 
 
 
 
 
 
Print Name
 
Print Name
 
 
 
 
 
 
 
 
Title
Address:
 
 

 


- 2 -

--------------------------------------------------------------------------------





EXHIBIT A
TERMS AND CONDITIONS OF RESTRICTED STOCK UNIT GRANT
1.Grant of Restricted Stock Units. The Company hereby grants to the individual
(the “Participant”) named in the Notice of Grant of Restricted Stock Units of
this Award Agreement (the “Notice of Grant”) under the Plan an Award of
Restricted Stock Units, subject to all of the terms and conditions in this Award
Agreement and the Plan, which is incorporated herein by reference. Subject to
Section 20(c) of the Plan, in the event of a conflict between the terms and
conditions of the Plan and this Award Agreement, the terms and conditions of the
Plan shall prevail.
2.    Company’s Obligation to Pay. Each Restricted Stock Unit represents the
right to receive a Share on the date it vests. Unless and until the Restricted
Stock Units will have vested in the manner set forth in Section 3 or 4,
Participant will have no right to payment of any such Restricted Stock Units.
Prior to actual payment of any vested Restricted Stock Units, such Restricted
Stock Unit will represent an unsecured obligation of the Company, payable (if at
all) only from the general assets of the Company.
3.    Vesting Schedule. Except as provided in Section 4, and subject to Section
5, the Restricted Stock Units awarded by this Award Agreement will vest in
accordance with the vesting schedule set forth in the Notice of Grant, subject
to Participant continuing to be a Service Provider through each applicable
vesting date.
4.    Payment after Vesting.
(a)    General Rule. Subject to Section 8, any Restricted Stock Units that vest
will be paid to Participant (or in the event of Participant’s death, to his or
her properly designated beneficiary or estate) in whole Shares. Subject to the
provisions of Section 4(b), such vested Restricted Stock Units shall be paid in
whole Shares as soon as practicable after vesting, but in each such case within
sixty (60) days following the vesting date. In no event will Participant be
permitted, directly or indirectly, to specify the taxable year of payment of any
Restricted Stock Units payable under this Award Agreement.
(b)    Acceleration.
(i)    Discretionary Acceleration. The Administrator, in its discretion, may
accelerate the vesting of the balance, or some lesser portion of the balance, of
the unvested Restricted Stock Units at any time, subject to the terms of the
Plan. If so accelerated, such Restricted Stock Units will be considered as
having vested as of the date specified by the Administrator. If Participant is a
U.S. taxpayer, the payment of Shares vesting pursuant to this Section 4(b) shall
in all cases be paid at a time or in a manner that is exempt from, or complies
with, Section 409A. The prior sentence may be superseded in a future agreement
or amendment to this Award Agreement only by direct and specific reference to
such sentence.
(ii)    Notwithstanding anything in the Plan or this Award Agreement or any
other agreement (whether entered into before, on or after the Date of Grant), if
the vesting of the balance, or some lesser portion of the balance, of the
Restricted Stock Units is accelerated in connection with


Exhibit 10.30.doc

--------------------------------------------------------------------------------




Participant’s termination as a Service Provider (provided that such termination
is a “separation from service” within the meaning of Section 409A, as determined
by the Company), other than due to Participant’s death, and if (x) Participant
is a U.S. taxpayer and a “specified employee” within the meaning of Section 409A
at the time of such termination as a Service Provider and (y) the payment of
such accelerated Restricted Stock Units will result in the imposition of
additional tax under Section 409A if paid to Participant on or within the six
(6) month period following Participant’s termination as a Service Provider, then
the payment of such accelerated Restricted Stock Units will not be made until
the date six (6) months and one (1) day following the date of Participant’s
termination as a Service Provider, unless Participant dies following his or her
termination as a Service Provider, in which case, the Restricted Stock Units
will be paid in Shares to Participant’s estate as soon as practicable following
his or her death.
(c)    Section 409A. It is the intent of this Award Agreement that it and all
payments and benefits to U.S. taxpayers hereunder be exempt from, or comply
with, the requirements of Section 409A so that none of the Restricted Stock
Units provided under this Award Agreement or Shares issuable thereunder will be
subject to the additional tax imposed under Section 409A, and any ambiguities
herein will be interpreted to be so exempt or so comply. Each payment payable
under this Award Agreement is intended to constitute a separate payment for
purposes of Treasury Regulation Section 1.409A-2(b)(2). However, in no event
will the Company reimburse Participant, or be otherwise responsible for, any
taxes or costs that may be imposed on Participant as a result of Section 409A.
For purposes of this Award Agreement, “Section 409A” means Section 409A of the
Code, and any final Treasury Regulations and Internal Revenue Service guidance
thereunder, as each may be amended from time to time.
5.    Forfeiture Upon Termination as a Service Provider. Notwithstanding any
contrary provision of this Award Agreement, if Participant ceases to be a
Service Provider for any or no reason other than death, the then-unvested
Restricted Stock Units awarded by this Award Agreement will thereupon be
forfeited at no cost to the Company and Participant will have no further rights
thereunder. In the event Participant ceases to be a Service Provider as a result
of death, the then-unvested Restricted Stock Units awarded by this Award
Agreement will become immediately vested.
6.    Tax Consequences. Participant has reviewed with his or her own tax
advisors the U.S. federal, state, local and non-U.S. tax consequences of this
investment and the transactions contemplated by this Award Agreement. With
respect to such matters, Participant relies solely on such advisors and not on
any statements or representations of the Company or any of its agents, written
or oral. Participant understands that Participant (and not the Company) shall be
responsible for Participant’s own tax liability that may arise as a result of
this investment or the transactions contemplated by this Award Agreement.
7.    Death of Participant. Any distribution or delivery to be made to
Participant under this Award Agreement will, if Participant is then deceased, be
made to Participant’s designated beneficiary, or if no beneficiary survives
Participant, the administrator or executor of Participant’s estate. Any such
transferee must furnish the Company with (a) written notice of his or her status
as transferee, and (b) evidence satisfactory to the Company to establish the
validity of the transfer and compliance with any laws or regulations pertaining
to said transfer.


-2-

--------------------------------------------------------------------------------




8.    Tax Obligations
(a)    Responsibility for Taxes. Participant acknowledges that, regardless of
any action taken by the Company or, if different, Participant’s employer (the
“Employer”) or Parent or Subsidiary to which Participant is providing services
(together, the Company, Employer and/or Parent or Subsidiary to which the
Participant is providing services, the “Service Recipient”), the ultimate
liability for any tax and/or social insurance liability obligations and
requirements in connection with the Restricted Stock Units, including, without
limitation, (i) all federal, state, and local taxes (including the Participant’s
Federal Insurance Contributions Act (FICA) obligation) that are required to be
withheld by the Company or the Employer or other payment of tax-related items
related to Participant’s participation in the Plan and legally applicable to
Participant, (ii) the Participant’s and, to the extent required by the Company
(or Service Recipient), the Company’s (or Service Recipient’s) fringe benefit
tax liability, if any, associated with the grant, vesting, or settlement of the
Restricted Stock Units or sale of Shares, and (iii) any other Company (or
Service Recipient) taxes the responsibility for which the Participant has, or
has agreed to bear, with respect to the Restricted Stock Units (or settlement
thereof or issuance of Shares thereunder) (collectively, the “Tax Obligations”),
is and remains Participant’s responsibility and may exceed the amount actually
withheld by the Company or the Service Recipient. Participant further
acknowledges that the Company and/or the Service Recipient (A) make no
representations or undertakings regarding the treatment of any Tax Obligations
in connection with any aspect of the Restricted Stock Units, including, but not
limited to, the grant, vesting or settlement of the Restricted Stock Units, the
subsequent sale of Shares acquired pursuant to such settlement and the receipt
of any dividends or other distributions, and (B) do not commit to and are under
no obligation to structure the terms of the grant or any aspect of the
Restricted Stock Units to reduce or eliminate Participant’s liability for Tax
Obligations or achieve any particular tax result. Further, if Participant is
subject to Tax Obligations in more than one jurisdiction between the Date of
Grant and the date of any relevant taxable or tax withholding event, as
applicable, Participant acknowledges that the Company and/or the Service
Recipient (or former employer, as applicable) may be required to withhold or
account for Tax Obligations in more than one jurisdiction. If Participant fails
to make satisfactory arrangements for the payment of any required Tax
Obligations hereunder at the time of the applicable taxable event, Participant
acknowledges and agrees that the Company may refuse to issue or deliver the
Shares.
(b)    Tax Withholding. When Shares are issued as payment for vested Restricted
Stock Units, Participant generally will recognize immediate U.S. taxable income
if Participant is a U.S. taxpayer. If Participant is a non-U.S. taxpayer,
Participant will be subject to applicable taxes in his or her jurisdiction. The
Company may permit or require Participant to satisfy the minimum amount of Tax
Obligations which the Company determines must be withheld with respect to this
Award (“Tax Withholding Obligation”), in whole or in part (without limitation),
if permissible by Applicable Laws, by (i) paying cash, (ii) by having the
Company withhold otherwise deliverable Shares having a fair market value equal
to the amount required to be withheld (or such greater amount up to the maximum
statutory rate applicable to the Participant if permitted by the Administrator
and provided such greater amount would not result in adverse financial
accounting consequences to the Company as determined by the Administrator),
(iii) selling a sufficient number of such Shares otherwise deliverable to
Participant through such means as the Company may determine in its sole
discretion (whether through a broker or otherwise) equal to the minimum amount
that is necessary to meet the withholding requirement for such Tax Obligations
(or such greater amount as Participant may elect if permitted by the
Administrator,


-3-

--------------------------------------------------------------------------------




if such greater amount would not result in adverse financial accounting
consequences) or (iv) such other means as the Administrator deems appropriate.
Should withholding for Tax Obligations be required and the Participant has not
selected an option specified by the Administrator a reasonable amount of time
before the Restricted Stock Units would vest, the Company shall effect such
withholding through the means specified in subsection (ii) above.
(c)    Company’s Obligation to Deliver Shares. For clarification purposes, in no
event will the Company issue Participant any Shares unless and until
arrangements satisfactory to the Administrator as specified in subsection (b)
above have been made for the payment of Participant’s Tax Withholding
Obligation. If Participant fails to make satisfactory arrangements for the
payment of such Tax Withholding Obligations hereunder at the time any applicable
Restricted Stock Units otherwise are scheduled to vest pursuant to Sections 3 or
4 or Participant’s Tax Withholding Obligations otherwise become due, Participant
will permanently forfeit such Restricted Stock Units to which Participant’s Tax
Withholding Obligation relates and any right to receive Shares thereunder and
such Restricted Stock Units will be returned to the Company at no cost to the
Company. Participant acknowledges and agrees that the Company may refuse to
issue or deliver the Shares if such Tax Obligations are not delivered at the
time they are due.
9.    Rights as Stockholder. Neither Participant nor any person claiming under
or through Participant will have any of the rights or privileges of a
stockholder of the Company in respect of any Shares deliverable hereunder unless
and until certificates representing such Shares (which may be in book entry
form) will have been issued, recorded on the records of the Company or its
transfer agents or registrars, and delivered to Participant (including through
electronic delivery to a brokerage account). After such issuance, recordation,
and delivery, Participant will have all the rights of a stockholder of the
Company with respect to voting such Shares and receipt of dividends and
distributions on such Shares.
10.    No Guarantee of Continued Service. PARTICIPANT ACKNOWLEDGES AND AGREES
THAT THE VESTING OF THE RESTRICTED STOCK UNITS PURSUANT TO THE VESTING SCHEDULE
HEREOF IS EARNED ONLY BY CONTINUING AS A SERVICE PROVIDER, WHICH UNLESS PROVIDED
OTHERWISE UNDER APPLICABLE LAW IS AT THE WILL OF THE COMPANY (OR THE SERVICE
RECIPIENT) AND NOT THROUGH THE ACT OF BEING HIRED, BEING GRANTED THIS RESTRICTED
STOCK UNIT AWARD OR ACQUIRING SHARES HEREUNDER. PARTICIPANT FURTHER ACKNOWLEDGES
AND AGREES THAT THIS AWARD AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREUNDER
AND THE VESTING SCHEDULE SET FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS OR
IMPLIED PROMISE OF CONTINUED ENGAGEMENT AS A SERVICE PROVIDER FOR THE VESTING
PERIOD, FOR ANY PERIOD, OR AT ALL, AND SHALL NOT INTERFERE IN ANY WAY WITH
PARTICIPANT’S RIGHT OR THE RIGHT OF THE COMPANY (OR THE SERVICE RECIPIENT) TO
TERMINATE PARTICIPANT’S RELATIONSHIP AS A SERVICE PROVIDER, SUBJECT TO
APPLICABLE LAW, WHICH TERMINATION, UNLESS PROVIDED OTHERWISE UNDER APPLICABLE
LAW, MAY BE AT ANY TIME, WITH OR WITHOUT CAUSE.
11.    Grant is Not Transferable. Except to the limited extent provided in
Section 7, this grant and the rights and privileges conferred hereby will not be
transferred, assigned, pledged or hypothecated


-4-

--------------------------------------------------------------------------------




in any way (whether by operation of law or otherwise) and will not be subject to
sale under execution, attachment or similar process. Upon any attempt to
transfer, assign, pledge, hypothecate or otherwise dispose of this grant, or any
right or privilege conferred hereby, or upon any attempted sale under any
execution, attachment or similar process, this grant and the rights and
privileges conferred hereby immediately will become null and void.
12.    Nature of Grant. In accepting the grant, Participant acknowledges,
understands, and agrees that:
(a)    the grant of the Restricted Stock Units is voluntary and occasional and
does not create any contractual or other right to receive future grants of
Restricted Stock Units, or benefits in lieu of Restricted Stock Units, even if
Restricted Stock Units have been granted in the past;
(b)    all decisions with respect to future Restricted Stock Units or other
grants, if any, will be at the sole discretion of the Company;
(c)    Participant is voluntarily participating in the Plan;
(d)    the Restricted Stock Units and the Shares subject to the Restricted Stock
Units are not intended to replace any pension rights or compensation;
(e)    the Restricted Stock Units and the Shares subject to the Restricted Stock
Units, and the income and value of same, are not part of normal or expected
compensation for purposes of calculating any severance, resignation,
termination, redundancy, dismissal, end-of-service payments, bonuses,
long-service awards, pension or retirement or welfare benefits or similar
payments;
(f)    the future value of the underlying Shares is unknown, indeterminable and
cannot be predicted;
(g)    for purposes of the Restricted Stock Units, Participant’s status as a
Service Provider will be considered terminated as of the date Participant is no
longer actively providing services to the Company or any Parent or Subsidiary
(regardless of the reason for such termination and whether or not later to be
found invalid or in breach of employment laws in the jurisdiction where
Participant is a Service Provider or the terms of Participant’s employment or
service agreement, if any), and unless otherwise expressly provided in this
Award Agreement (including by reference in the Notice of Grant to other
arrangements or contracts) or determined by the Administrator, Participant’s
right to vest in the Restricted Stock Units under the Plan, if any, will
terminate as of such date and will not be extended by any notice period (e.g.,
Participant’s period of service would not include any contractual notice period
or any period of “garden leave” or similar period mandated under employment laws
in the jurisdiction where Participant is a Service Provider or the terms of
Participant’s employment or service agreement, if any, unless Participant is
providing bona fide services during such time); the Administrator shall have the
exclusive discretion to determine when Participant is no longer actively
providing services for purposes of the Restricted Stock Units grant (including
whether Participant may still be considered to be providing services while on a
leave of absence and consistent with local law);


-5-

--------------------------------------------------------------------------------




(h)    unless otherwise provided in the Plan or by the Company in its
discretion, the Restricted Stock Units and the benefits evidenced by this Award
Agreement do not create any entitlement to have the Restricted Stock Units or
any such benefits transferred to, or assumed by, another company nor be
exchanged, cashed out or substituted for, in connection with any corporate
transaction affecting the Shares; and
(i)    the following provisions apply only if Participant is providing services
outside the United States:
(i)    the Restricted Stock Units and the Shares subject to the Restricted Stock
Units are not part of normal or expected compensation or salary for any purpose;
(ii)    Participant acknowledges and agrees that none of the Company, the
Employer or any Parent or Subsidiary shall be liable for any foreign exchange
rate fluctuation between Participant’s local currency and the United States
Dollar that may affect the value of the Restricted Stock Units or of any amounts
due to Participant pursuant to the settlement of the Restricted Stock Units or
the subsequent sale of any Shares acquired upon settlement; and
(iii)    no claim or entitlement to compensation or damages shall arise from
forfeiture of the Restricted Stock Units resulting from the termination of
Participant’s status as a Service Provider (for any reason whatsoever whether or
not later found to be invalid or in breach of employment laws in the
jurisdiction where Participant is a Service Provider or the terms of
Participant’s employment or service agreement, if any), and in consideration of
the grant of the Restricted Stock Units to which Participant is otherwise not
entitled, Participant irrevocably agrees never to institute any claim against
the Company, any Parent or Subsidiary or the Service Recipient, waives his or
her ability, if any, to bring any such claim, and releases the Company, any
Parent or Subsidiary and the Service Recipient from any such claim; if,
notwithstanding the foregoing, any such claim is allowed by a court of competent
jurisdiction, then, by participating in the Plan, Participant shall be deemed
irrevocably to have agreed not to pursue such claim and agrees to execute any
and all documents necessary to request dismissal or withdrawal of such claim.
13.    No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding
Participant’s participation in the Plan, or Participant’s acquisition or sale of
the underlying Shares. Participant is hereby advised to consult with his or her
own personal tax, legal and financial advisors regarding his or her
participation in the Plan before taking any action related to the Plan.
14.    Data Privacy. Participant hereby explicitly and unambiguously consents to
the collection, use and transfer, in electronic or other form, of Participant’s
personal data as described in this Award Agreement and any other Restricted
Stock Unit grant materials by and among, as applicable, the Employer or other
Service Recipient, the Company and any Parent or Subsidiary for the exclusive
purpose of implementing, administering and managing Participant’s participation
in the Plan.
Participant understands that the Company and the Service Recipient may hold
certain personal information about Participant, including, but not limited to,
Participant’s name, home


-6-

--------------------------------------------------------------------------------




address and telephone number, date of birth, social insurance number or other
identification number, salary, nationality, job title, any Shares or
directorships held in the Company, details of all Restricted Stock Units or any
other entitlement to Shares awarded, canceled, exercised, vested, unvested or
outstanding in Participant’s favor (“Data”), for the exclusive purpose of
implementing, administering and managing the Plan.
Participant understands that Data will be transferred to a stock plan service
provider as may be selected by the Company in the future, which is assisting the
Company with the implementation, administration, and management of the Plan.
Participant understands that the recipients of the Data may be located in the
United States or elsewhere, and that the recipients’ country of operation (e.g.,
the United States) may have different data privacy laws and protections than
Participant’s country. Participant understands that if he or she resides outside
the United States, he or she may request a list with the names and addresses of
any potential recipients of the Data by contacting his or her local human
resources representative. Participant authorizes the Company, any stock plan
service provider selected by the Company and any other possible recipients which
may assist the Company (presently or in the future) with implementing,
administering and managing the Plan to receive, possess, use, retain and
transfer the Data, in electronic or other form, for the sole purpose of
implementing, administering and managing his or her participation in the Plan.
Participant understands that Data will be held only as long as is necessary to
implement, administer and manage Participant’s participation in the Plan.
Participant understands if he or she resides outside the United States, he or
she may, at any time, view Data, request additional information about the
storage and processing of Data, require any necessary amendments to Data or
refuse or withdraw the consents herein, in any case without cost, by contacting
in writing his or her local human resources representative. Further, Participant
understands that he or she is providing the consents herein on a purely
voluntary basis. If Participant does not consent, or if Participant later seeks
to revoke his or her consent, his or her status as a Service Provider and career
with the Service Recipient will not be adversely affected; the only adverse
consequence of refusing or withdrawing Participant’s consent is that the Company
would not be able to grant Participant Restricted Stock Units or other equity
awards or administer or maintain such awards. Therefore, Participant understands
that refusing or withdrawing his or her consent may affect Participant’s ability
to participate in the Plan. For more information on the consequences of
Participant’s refusal to consent or withdrawal of consent, Participant
understands that he or she may contact his or her local human resources
representative.
15.    Address for Notices. Any notice to be given to the Company under the
terms of this Award Agreement will be addressed to the Company at Sanmina
Corporation, 2700 North First Street, San Jose, CA 95134 or at such other
address as the Company may hereafter designate in writing.
16.    Electronic Delivery and Acceptance. The Company may, in its sole
discretion, decide to deliver any documents related to the Restricted Stock
Units awarded under the Plan or future Restricted Stock Units that may be
awarded under the Plan by electronic means or request Participant’s consent to
participate in the Plan by electronic means. Participant hereby consents to
receive such documents by electronic delivery and agrees to participate in the
Plan through any on-line or electronic system established and maintained by the
Company or a third party designated by the Company.


-7-

--------------------------------------------------------------------------------




17.    No Waiver. Either party’s failure to enforce any provision or provisions
of this Award Agreement shall not in any way be construed as a waiver of any
such provision or provisions, nor prevent that party from thereafter enforcing
each and every other provision of this Award Agreement. The rights granted both
parties herein are cumulative and shall not constitute a waiver of either
party’s right to assert all other legal remedies available to it under the
circumstances.
18.    Successors and Assigns. The Company may assign any of its rights under
this Award Agreement to single or multiple assignees, and this Award Agreement
shall inure to the benefit of the successors and assigns of the Company. Subject
to the restrictions on transfer herein set forth, this Award Agreement shall be
binding upon Participant and his or her heirs, executors, administrators,
successors and assigns. The rights and obligations of Participant under this
Award Agreement may only be assigned with the prior written consent of the
Company.
19.    Additional Conditions to Issuance of Stock. If at any time the Company
will determine, in its discretion, that the listing, registration, qualification
or rule compliance of the Shares upon any securities exchange or under any
state, federal or non-U.S. law, the tax code and related regulations or under
the rulings or regulations of the United States Securities and Exchange
Commission or any other governmental regulatory body or the clearance, consent
or approval of the United States Securities and Exchange Commission or any other
governmental regulatory authority is necessary or desirable as a condition to
the issuance of Shares to Participant (or his or her estate) hereunder, such
issuance will not occur unless and until such listing, registration,
qualification, rule compliance, clearance, consent or approval will have been
completed, effected or obtained free of any conditions not acceptable to the
Company. Subject to the terms of the Award Agreement and the Plan, the Company
shall not be required to issue any certificate or certificates for Shares
hereunder prior to the lapse of such reasonable period of time following the
date of vesting of the Restricted Stock Units as the Administrator may establish
from time to time for reasons of administrative convenience.
20.    Language. If Participant has received this Award Agreement or any other
document related to the Plan translated into a language other than English and
if the meaning of the translated version is different than the English version,
the English version will control.
21.    Interpretation. The Administrator will have the power to interpret the
Plan and this Award Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret or revoke any such rules (including, but not limited to, the
determination of whether or not any Restricted Stock Units have vested). All
actions taken and all interpretations and determinations made by the
Administrator in good faith will be final and binding upon Participant, the
Company and all other interested persons. Neither the Administrator nor any
person acting on behalf of the Administrator will be personally liable for any
action, determination, or interpretation made in good faith with respect to the
Plan or this Award Agreement.
22.    Captions. Captions provided herein are for convenience only and are not
to serve as a basis for interpretation or construction of this Award Agreement.
23.    Amendment, Suspension or Termination of the Plan. By accepting this
Award, Participant expressly warrants that he or she has received an Award of
Restricted Stock Units under the Plan, and has received, read, and understood a
description of the Plan. Participant understands that the


-8-

--------------------------------------------------------------------------------




Plan is discretionary in nature and may be amended, suspended or terminated by
the Company at any time.
24.    Modifications to the Award Agreement. This Award Agreement constitutes
the entire understanding of the parties on the subjects covered. Participant
expressly warrants that he or she is not accepting this Award Agreement in
reliance on any promises, representations, or inducements other than those
contained herein. Modifications to this Award Agreement or the Plan can be made
only in an express written contract executed by a duly authorized officer of the
Company. Notwithstanding anything to the contrary in the Plan or this Award
Agreement, the Company reserves the right to revise this Award Agreement as it
deems necessary or advisable, in its sole discretion and without the consent of
Participant, to comply with Section 409A or to otherwise avoid imposition of any
additional tax or income recognition under Section 409A in connection with this
Award of Restricted Stock Units.
25.    Governing Law; Venue; Severability. This Award Agreement and the
Restricted Stock Units are governed by the internal substantive laws, but not
the choice of law rules, of California. For purposes of litigating any dispute
that arises under these Restricted Stock Units or this Award Agreement, the
parties hereby submit to and consent to the jurisdiction of the State of
California, and agree that such litigation will be conducted in the courts of
Santa Clara County, California, or the United States federal courts for the
Northern District of California, and no other courts, where this Award Agreement
is made and/or to be performed. In the event that any provision hereof becomes
or is declared by a court of competent jurisdiction to be illegal, unenforceable
or void, this Award Agreement shall continue in full force and effect.
26.    Entire Agreement. The Plan is incorporated herein by reference. The Plan
and this Award Agreement (including the appendices and exhibits referenced
herein) constitute the entire agreement of the parties with respect to the
subject matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and Participant with respect to the subject matter
hereof, and may not be modified adversely to the Participant’s interest except
by means of a writing signed by the Company and Participant.
27.    Country Addendum. Notwithstanding any provisions in this Award Agreement,
the Restricted Stock Unit grant shall be subject to any special terms and
conditions set forth in an appendix (if any) to this Award Agreement for any
country whose laws are applicable to Participant and this Award of Restricted
Stock Units (as determined by the Administrator in its sole discretion) (the
“Country Addendum”). Moreover, if Participant relocates to one of the countries
included in the Country Addendum (if any), the special terms and conditions for
such country will apply to Participant, to the extent the Company determines
that the application of such terms and conditions is necessary or advisable for
legal or administrative reasons. The Country Addendum constitutes part of this
Award Agreement.




-9-

--------------------------------------------------------------------------------





SANMINA CORPORATION
2019 EQUITY INCENTIVE PLAN
RESTRICTED STOCK UNIT AGREEMENT
COUNTRY ADDENDUM


TERMS AND CONDITIONS
This Country Addendum includes additional terms and conditions that govern the
Award of Restricted Stock Units granted to Participant under the Plan if
Participant works in one of the countries listed below. If Participant is a
citizen or resident of a country (or is considered as such for local law
purposes) other than the one in which he or she is currently working or if
Participant relocates to another country after receiving the Award of Restricted
Stock Units, the Company will, in its discretion, determine the extent to which
the terms and conditions contained herein will be applicable to Participant.
Certain capitalized terms used but not defined in this Country Addendum shall
have the meanings set forth in the Plan, and/or the Restricted Stock Unit
Agreement to which this Country Addendum is attached.
NOTIFICATIONS
This Country Addendum also includes notifications relating to exchange control
and other issues of which Participant should be aware with respect to his or her
participation in the Plan. The information is based on the exchange control,
securities and other laws in effect in the countries listed in this Country
Addendum, as of [DATE]. Such laws are often complex and change frequently. As a
result, the Company strongly recommends that Participant not rely on the
notifications herein as the only source of information relating to the
consequences of his or her participation in the Plan because the information may
be outdated when Participant vests in the Restricted Stock Units and acquires
Shares, or when Participant subsequently sell Shares acquired under the Plan.
In addition, the notifications are general in nature and may not apply to
Participant’s particular situation, and the Company is not in a position to
assure Participant of any particular result. Accordingly, Participant is advised
to seek appropriate professional advice as to how the relevant laws in
Participant’s country may apply to Participant’s situation.
Finally, if Participant is a citizen or resident of a country other than the one
in which Participant is currently working (or is considered as such for local
law purposes) or if Participant moves to another country after receiving the
Award of Restricted Stock Units, the information contained herein may not be
applicable to Participant.




Exhibit 10.30.doc